           Case 1:17-vv-01083-UNJ Document 41 Filed 11/29/18 Page 1 of 1




In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
DOUGLAS H. MCELROY,        *
                           *                         No. 17-1083V
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *
                           *                         Filed: October 19, 2018
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
               Respondent. *
*************************

                         ORDER CONCLUDING PROCEEDINGS1

       On October 16, 2018, the parties filed a Joint Stipulation of Dismissal in the above-
captioned case.

       Accordingly, pursuant to Vaccine Rule 21 (a), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
